FILED
                            NOT FOR PUBLICATION                             DEC 18 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


KELLY KOERNER,                                   No. 14-15159

               Plaintiff - Appellant,            D.C. No. 3:11-cv-00116-LRH-
                                                 VPC
  v.

JAMES GREG COX; et al.,                          MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                            Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Kelly Koerner, a Nevada state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging due process

violations in connection with prison disciplinary proceedings. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Koerner’s
motion for telephonic appearance at oral argument, filed September 17, 2014 is
denied.
jurisdiction under 28 U.S.C. § 1291. We review de novo. Nevada Dep’t of Corr.

v. Greene, 648 F.3d 1014, 1018 (9th Cir. 2011). We affirm.

      The district court properly granted summary judgment for Clark regarding

Koerner’s due process claim in connection with his disciplinary proceedings and

disciplinary segregation term because, even assuming a protected liberty interest,

Koerner failed to raise a genuine dispute of material fact as to whether Clark

violated his due process rights. See Wolff v. McDonnell, 418 U.S. 539, 564-67

(1974) (setting forth due process requirements before imposing sanctions

implicating a prisoner’s liberty interest); Cousins v. Lockyer, 568 F.3d 1063,

1070-71 (9th Cir. 2009) (failure to comply with prison regulations does not amount

to a constitutional violation); Koenig v. Vannelli, 971 F.2d 422, 423 (9th Cir. 1992)

(per curiam) (prison officials may limit an inmate’s efforts to defend himself if

they have a legitimate penological reason).

      The district court properly granted summary judgment for Cox and Del

Porto because Koerner failed to raise a genuine dispute of material fact as to

whether these defendants were the cause of any constitutional violations. See Bd.

of Regents v. Roth, 408 U.S. 564, 569-70 (1972) (procedural protections of due

process clause are triggered only when there is a cognizable liberty or property

interest at stake); Meachum v. Fano, 427 U.S. 215, 225-27 (1976) (inmates have no


                                          2                                      14-15159
general protected liberty interest in being incarcerated at a particular prison);

Chappell v. Mandeville, 706 F.3d 1052, 1064 (9th Cir. 2013) (“[T]o find a

violation of a state-created liberty interest the hardship imposed on the prisoner

must be atypical and significant . . . in relation to the ordinary incidents of prison

life.” (citations and internal quotation marks omitted)); see also Starr v. Baca, 652
F.3d 1202, 1207-08 (9th Cir. 2011) (explaining causal requirement under § 1983).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      We reject Koerner’s contentions concerning the mediation program, the

allegations of improper conduct by the Magistrate Judge, and the allegedly pending

motions.

      Koerner’s “Motion for Production of Video and Audio Recording of

April 24, 2012, Settlement Conference,” and “Motion for Production of

Ombudsman Contract,” both filed August 11, 2014, are denied.

      AFFIRMED.




                                            3                                       14-15159